This is a usury suit. The instruments relied upon as constituting a contract for usurious interest are in all essential respects the same as those construed and held not to import usurious interest in Walker v. Temple Trust Co. (Tex. Civ. App.) 60 S.W.2d 826, recently affirmed by the Supreme Court, 80 S.W.2d 935.
The case also presents the question of assumption of the debt by vendee of maker, as purging the transaction of the taint of usury. The above holding renders discussion of this question unimportant; and we therefore pretermit it.
The trial court's judgment is affirmed.
Affirmed.